Citation Nr: 1819071	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to both knees.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's son


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1957 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision, in which the RO denied service connection for residuals of a bilateral knee injury and residuals of a back injury.  The Veteran filed a Notice of Disagreement (NOD) in March 2009.  The RO issued a Statement of the Case (SOC) in April 2013.  The Veteran filed a Substantive Appeal (via a VA Form 9) in June 2013.

Following a showing of good cause, as established by the severe illness of the Veteran, the Veteran's son was permitted to enter an appearance as a witness to provide sworn testimony and other evidence on behalf of the Veteran at a March 2017 videoconference hearing.  Additionally, a Veteran's Service Organization held the Veteran's Power of Attorney and was permitted to act as the representative at the hearing.  A transcript of the hearing is associated with the record.  

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes that the Veteran's service treatment records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  See Memorandum, Formal Finding on the Unavailability of Service Medical Treatment Records, dated January 2009; See also M21-1, Part III, Subpart iii, Chapter 2, Section E, Paragraph 1 (Records Destroyed by Fire at the NPRC).  

In such instances where the Veteran's service records are presumed destroyed, by no fault of the Veteran, there is a heightened duty to assist the Veteran in developing the evidence that might support his claims, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).    

Currently, the Veteran in this case is severely ill, bedridden, has sustained three strokes, and is unable to travel due to the limited use of his upper and lower extremities and from other residuals of his prior strokes.  Prior to becoming incapacitated, the Veteran reported that he injured his knees and back during his active duty service.  In his July 2008 claim for service connection, the Veteran related that while climbing a rope during maneuvers, he fell and injured both of his knees.  The Veteran also stated that he was hospitalized for about three months and was in a cast for almost six months.  The Veteran also stated that he was shot in the back.

During the March 2017 hearing, the Veteran's son identified private records that were deemed relevant to the Veteran's claims for service connection.  Specifically, the Veteran's son testified to the effect that his dad had "multiple boxes of medical records" but that he had only brought some of them to the hearing because he was not sure what he would need.  See Hearing Transcript, p. 10.  There is not any private treatment records associated with the claims file.  Because there was an indication from the hearing testimony that the records could help establish that the Veteran suffered an injury to his knees and/or back, underwent knee or back surgery in service, or would otherwise help corroborate his statements of an in-service injury, the Board remanded the case to provide the Veteran an opportunity to identify and submit such records.  More specifically, the Board requested that the AOJ send the Veteran and his representative a duty to assist letter, obtain any outstanding VA treatment records, and if the Veteran responded, the AOJ should assist the Veteran in obtaining any additional evidence.  

Pursuant to the Board's remand directives, the AOJ sent a duty to assist letter in May 2017.  No response or additional evidence was submitted by the Veteran or on his behalf.  An SSOC, denying both claims, was issued in July 2017.  Also, in a July 2017 letter, accompanied by a waiver, the Disabled Americans Veterans requested that processing be expedited as there was no additional evidence to be submitted regarding the Veteran's appeal.  

In July 2017, the Veteran requested a change in representation.  In July 2017, and again in August 2017, the Veteran's newly-appointed attorney requested the Veteran's claims file.  In October 2017, the Veteran's attorney requested a 90 day extension from the time that the claims file was received to further respond.  In correspondence dated in December 2017, the Veteran's claims file was provided to the Veteran's attorney and a 90-day extension of time was allowed.  In the letter, the Veteran's attorney was notified that the extension of time would expire on March 10, 2018.  To date, no further evidence was submitted regarding the Veteran's appeal.  

Although the Veteran's private treatment records, identified at the March 2017 hearing, were not provided to the Board, the Board has still determined that it is necessary to conduct an exhaustive search for alternative records in an attempt to reconstruct the Veteran's file.

Additionally, it does not appear that the Veteran has been fully advised that he may submit evidence from alternative sources to establish his claim for service connection.  Such alternate forms of evidence may include buddy statements from fellow service members.  The Board notes that during the hearing, the Veteran's son identified that the Veteran discussed his in-service injuries and surgeries to his wife, friends, and to his daughter.  

Moreover, it is does not appear that the Veteran was provided with an NA Form 13055 to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct the lost service data.  See M21-MR Part III.iii.2.E.26 (pertaining to records destroyed at the NPRC).  Inasmuch as it appears that additional action by VA may be fruitful in either obtaining pertinent medical information from alternative sources or documenting that any such putative record cannot be obtained, the Board determines that further development is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for a more exhaustive search to obtain for association with the record copies of any available service treatment records and/or service personnel records.  In this regard, the AOJ should again inform the Veteran that his service treatment records are presumed lost or destroyed, furnish him a copy of the National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) and the NA Form 13075 (Questionnaire About Military Service), and ask him to complete and return the forms to VA.

2.  If the Veteran completes and returns the NA Form 13055 and NA Form 13075, as requested above, the AOJ should request from the Records Reconstruction Unit of the NPRC (or its equivalent source) an additional search from alternate sources of all available service treatment records, including any separately maintained clinical records; sick reports; morning reports; service personnel file; and any other sources.  All facilities where such records may be stored should be search.  If such records have been destroyed, are irretrievably lost, and/or the search efforts of alternative sources otherwise yield negative results, it must be so certified for the record, and the Veteran should be notified.  The scope of the search must be noted in the record (along with a description of the extent of the search conducted and an explanation for the negative results, e.g., record of unavailability).

***Please note that the Veteran was born [REDACTED] and sometime after service, he began using the name [REDACTED].  The AOJ must use both names when conducting searches for service treatment records and/or service personnel records.

3.  The AOJ should contact the Veteran and inform him of the alternative sources of evidence he may provide in support of his claims, including copies of any service treatment records and/or service personnel records in his possession, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from private health care providers, and pharmacy prescription records, etc.

More specifically, the AOJ should again ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his disabilities on appeal and to provide authorizations for VA to obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

4.  Then, the AOJ should review the record, conduct any additional development deemed necessary (including any VA examination(s) if deemed warranted by the AOJ), and re-adjudicate the claims.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and allow them the opportunity to respond thereto.  The case should be returned to the Board for appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

